Title: From James Madison to Mason Locke Weems, 16 February 1819
From: Madison, James
To: Weems, Mason Locke


Dear Sir
Montpellier Feby. 16. 1819
Your favor of Jany. 22. was duly received, and I thank you for the Copy of the “Life of Marion,” which accompanied it. I have read it for the first time, having not before had an opportunity: and have been much pleased with the vein of patriotism running through it; as well as with the vivid pictures, and moral lessons, for which the career of your justly admired hero furnished you the happy occasions.
The sincerity with which I do this justice to your interesting little work, requires that I should not suppress the remark—that it is sometimes difficult to distinguish, in the narrative, between what is meant to be taken literally, and what for attractive decoration; and that a familiarity of language is occasionally indulged, which is scarcely permitted even in biographical composition. I know so well your own candour that I am sure you will ascribe to mine & to that alone, a criticism without which I must have witheld an opinion where it was expected, or have given one unworthy of us both. The criticism is however of little consequence, and perhaps, justly to be distrusted, as the rapid sale and repeated Editions of the “life of Marion,” like that of his great prototype are proofs that in the one as in the other, you have received a sanction from the public suffrage. I tender you my cordial respects & best wishes
J. M
